 Inthe Matter of E. L. BRUCECOMPANYandINTERNATIONALBROTHER-HOOD OFFIREMEN&OILERS,LOCAL954, A. F. OF L.Case No. 15-C-1034.-Decided December 13, 194731r. Jerome A. Reiner,for the Board.Canale, Glankler, LochcCLittle,byMessrs. Hamilton F. LittleandF. H. O'Connor,of Memphis, Tenn., for the respondent.Mr. Harold L. Colvin,of Louisville, Ky:, for the Firemen & OilersUnion.Taylor,Higgins, Koenig & Windham,byMessrs. Fred G. Koenigand J.C. Barrett,of Birmingham, Ala.,Mr. W. 7'. Fount,of Memphis,Tenn., andMr. Charles E. Kay,of Frazier, Tenn., for the CarpentersUnion.DECISIONANDORDER'On October 21, 1946, Trial Examiner Horace A. Ruckel issuedhis Intermediate Report in the above-entitled proceeding, finding thatthe respondent had not engaged in the unfair labor practices affectingcommerce alleged in the complaint, and recommending that the com-plaint be dismissed in its entirety, as set forth in the copy of theIntermediate Report attached hereto.Thereafter, counsel for theBoard filed exceptions to the Intermediate Report and a supportingbrief, and the Carpenters Union filed a brief and the respondent areply brief in support of the Intermediate Report.On January 21,1947, the Board at Washington, D. C., heard oral argument, in whichthe respondent and the Carpenters Union participated.On September 19, 1947, the Board, acting pursuant to Section 3(b) of the Act, as amended, delegated to Chairman Herzog andMembers Houston and Reynolds, who had heard the oral argumentherein, all the powers which the Board itself might exercise in this case.The Board has considered the rulings of the Trial Examiner atthe hearing, and finds that no prejudicial error was colmnitted.. The'The Boaid has Dower to issue a decision and cider in a case such as the instant one,where the charging union may not have complied with the filing requirements specified inSection 9(f), (g), and(h) of the National Labor Relations Act, as amendedSeeMatterof Marshall and Bruce Conpany,75 N L. R B. 90.75N L R B, No. 62.522 E. L. BRUCE COMPANY523rulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and briefs,and the entire record inthe case, and hereby adopts the findings and conclusions of the TrialExaminer insofar as they are consistent with this Decision and Order. 2The Trial Examiner found that the respondent did not violatethe Act in discharging the complainants.We do not agree. ByApril 9, 1945,the Carpenters Union had accepted all the complainants,asde factomembers.3Likewise by that date,the complainants, whilecontinuing theirde factomembership in the Carpenters Union, hadalso become affiliated with the rival Firemen & Oilers Union.On thatdate, which was near the automatic renewal date of the then existingagreement between the Carpenters Union and the respondent, Kay,,the Carpenters Union representative who later demandedthe dis-charges, had a conversation with O'Connor, the assistant to the re-spondent's president in charge of labor relations.In this conversa-tion,Kay stated that the firemen and helpers,who are the complainantsin this case, had joined the Firemen&OilersUnion,and that a de-mand would be made for their discharge unless they took the obliga-tion in the Carpenters Union-a long-standing membership require-ment.The obligation,as O'Connor must have inferred from Kay'sconversation,would have bound the complainants to abandon theirmembership in the Firemen&Oilers U11101 1.4Yet O'Connor calledSisco, one of the firemen and helpers,into his office and advised hintthat the entire group should take the obligation or risk discharge-When Sisco replied that the "one reason"for the group's refusalto'take the obligation was "because...they were going along with theFiremen & Oilers [Union],"asO'Connor admitted at the hearing,O'Connor nevertheless promptly complied with the demand of theCarpenters Union that the respondent discharge the complainants un-der the terms of the union-shop agreement,on the alleged ground of"bad standing"in the Carpenters Union.5Under similar circum-2Those provisions of Section 8 (1) and (3) of the National Labor Relations Act, whichthe complaint herein alleged were violated,are continued in Section 8 (a) (1) and (3)of the Act as amended by the Labor Management Relations Act, 1947.3In addition to the fact that the Carpenters Union had been accepting the complainants'clues, as the respondent knew because of the check-off,we find, contrary to the Trial Exam-iner,that at least one of the complainants had attended approximately six meetings of theCarpenters Union and had participated in the voting at those meetings, and that each ofthe complainants was permitted by the Carpenters Union to enjoy another and most in-poitant membership privilege,won king at the all-union plant here involved4Moreover, uncontradncted and ciedible testimony in the record shows that, after thefiremen and helpers had joined the Fiemen&Oilers Union,a Carpenters Union representa-tive had thi eatened them Ni nth discharge if they"don't get out of the Firemen & Oilers" ;and another repiesentative admitted at the hearing that members were required to "chopmembership in any other organization they belonged to."we find that the respondent discharged complainants Lott and Odum on on aboutMay 14, 1945,and not on on about April 11, 1945,as found in the Intermediate Report0 524DECISIONS OF NATIONAL LABOR RELATIONS BOARDstances, we held in theRutland Courtcase 6 that an agreement re-quiring membership in a certain labor organization as a conditionof employment,although lawfullymade, couldnot serve as a devicefor depriving employees of their freedom to designate another labororganization as their collective bargaining representative for the pe-riod following the termination of the agreement.On the foregoing facts, the Trial Examiner concluded that the prin-ciple of theRutland Courtcase was inapplicable on two alternativegrounds:(1)The complainants intended to supplant the CarpentersUnion with the Firemen&Oilers Unionbeforethe termination of theexisting agreement and thus, as the Board held in theSouthwesternPortland Cementcase,'were not entitled to protection against therequirement of membership in the Carpenters Union.(2)The dis-criminatory motive of the Carpenters Union in securing the dischargeswas "irrelevant,"because the four complainants who had failed andrefused to take the obligation had never completed the steps necessaryto bring themselves into compliance with the Carpenters Union'smembership requirements,and the respondent justifiably although er-roneously thought that the other two complainants had similarly failedto comply with the membership requirements.We do not agree with the Trial Examiner.As to his first groundof distinction, we are of the opinion that theSouthwestern PortlandCementcase is not applicable to the facts here present,for the employeethere was expelled from union membership for rival union activityearly in the term of a union-security agreement which still had morethan 8 months to run at the time of his discharge;itwas theearlytiming of the rival activity which was a major factor in persuadingus that it was calculated to replace the contracting union during,rather than after,the term of the contract.In the present case, thecomplainants were not penalized for allegedly seeking to replace theCarpenters Union before the end of its contract term.On the con-trary, the discharges occurrednear the expiration of the term,andwere demanded by the Carpenters Union because of the complainants'refusal to abandon the Firemen&Oilers Unionat that time.As to the Trial Examiner's second ground of distinction,we believethat it overlooks the purpose of theRutland Courtprinciple,to protectthe employees'freedom of choice.The record shows,and the TrialExaminer found without objection,that Lott and Odum, who hadpreviously taken the oath of obligation in the Carpenters Union, werenevertheless expelled from union membership and discharged by therespondent because, shortly before the termination of the contract be-4Matter of Rutland Court Owners, Inc.,44 N. L R. B. 587,46 N. L. R. B. 1040.7Matter of Southwestern Portland CementCo.,65 N. L R. B. I. E. L. BRUCE COMPANY525tween the respondent and the Carpenters Union, they refused to aban-don the Firemen & Oilers Union. This is, as we find,a Rutland Courtcase.The other four complainants were discharged because, shortlybefore the termination of the same contract, they refused to take anoath which would have required them to abandon the Firemen & OilersUnion-the same oath which Lott and Odum had previously taken.Had they taken the oath, they would undoubtedly have been expelledand discharged, just as Lott and Odum were, and for the same reason.^A labor organization cannot, by means of its membership rules, restrictthe freedom of employees to designate a new collective bargainingrepresentative-a freedom which, as we held in theRutland Courtcase, the Act confers on them. It follows that the respondent'serroneous belief that Lott and Oduin had, like the four other com-plainants, refused to take the obligation, did not justify theirdischarge.The respondent argues, in part, that the complainants, a small groupat a single plant, were improperly seeking to split themselves off fromthe established multi-plant collective bargaining unit which had there-tofore included them, and that their activity, like that involved in theSouthwestern Portland Cementcase, is therefore not entitled to protec-tion under the Act.This assumes the inappropriateness of the col-lective bargaining unit they sought to establish. In any event, theargument proves too much, for it would remove from the protection oftheAct the self-organizational activities of employees who haveonce been incliuled in a unit found appropriate for collective bargain-ing purposes, but who seek to persuade the Board to modify that unit.Such activities customarily precede presentation to the Board of ques-tions as to appropriateness of units or as to whether previously estab-lished bargaining units should be modified-questions best decided inproceedings under the Act after the organizational activities out ofwhich they arise have taken place.We find no warrant in the statutefor holding that such activities are not protected.It is also argued that discrimination is disproved by the fact thatthe Carpenters Union demanded and secured the discharge of ship-ping department employee Thompson along with that of the complain-ants, and that Thompson was not shown to have been involved in anyrival union activity.We find no merit in this argument.No chargewas filed alleging discrimination in Thompson's discharge, no suchallegation was included in the conmplaint, and the issue was not liti-gated.But even if Thompson's expulsion and discharge was foundto be non-discriminatory, the finding would not disprove discrimina-tion as to the complainants.Nor is discrimination disproved by thefact that the Carpenters Union subsequently readmitted three of the 526DECISIONS OF NATIONAL LABOR RELATIONS BOARDplainants(Sisco,Wells, and Stroggins)tomembership upon theirtaking the obligation,and that the respondent thereupon reinstatedthem.The record shows that these complainants were readmitted andreinstated onlyafterthey had abandoned their membership in theFiremen S- Oilers Union.We have considered the provision in Section 10 (c) of the Act, asamended, which authorizes the Board to require back pay of the labororganization responsible for the discrimination suffered by anemployee.We are of the opinion that it cannot be given retroactive effect soas to govern the result in the present case.The discharges wereeffected in 1945, and did not at that time constitute unfair labor prac-tices on the part of the Carpenters Union.Moreover,no charge wasfiled and no complaint issued against the Carpenters Union, and wewould therefore be without power to issue an order directed againstthat organization even if we considered it appropriate to do so.,,Upon the entire record, we find, contrary to the Trial Examiner,that the respondent discharged Sisco, Johnson,Wells,Stroggins, Lott,and Odum in violation of Section 8 (1) and(3) of the Act.THE REMEDYHaving found that the respondent discharged Sisco, Johnson, Wells,Stroggins, Lott, and Odum in violation of the Act, we shall order therespondent to reinstate such of them as have not yet been reinstatedand to snake them all whole, except that in computing back pay andnet earnings the period between the Intermediate Report and th3Decision and Order herein shall be excludedyORDERUpon the entire record in the case and pursuant to Section 10 (c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the respondent, E. L. Bruce Com-pany,Memphis, Tennessee, and its officers, agents, successors, andassigns shall:1.Cease and desist from discouraging membership in InternationalBrotherhood of Firemen & Oilers, Local 954, A. F. of L., or in anyother labor organization, of its employees, or encouraging membershipin United Brotherhood of Carpenters and Joiners of America, A. F.8 Cf.Consolidated Edison Company v N L RB. 305 U S 197 Our reasons for be-lieving that no such power was Nested in the Boaid undei the National Labo RelationsAct prior to the 1947 amendments are stated in the majority opinion in theLewis Meiercase, 73 N L R B 5200 See, e. g,Matter of Colgate-Palmolive-Peet Company,70 N L R B 1202 E.L. BRUCE COMPANY527of L., or in any other labor organization of its employees, by discharg-ing or refusing to reinstate any of its employees, or by discriminatingor any term or condition of their employment, for engaging in activi-ties directed toward the designation of a new collective bargainingrepresentative at an appropriate time.2.Take the following affirmative action, which the Board finds willeffectuate the policies of the Act:(a)Offer Oza Johnson, Roosevelt Lott, and Charles Odum imme-diate and full reinstatement to their former or substantially equiva-lent positions, without prejudice to their seniority or other rights andprivileges; 10(b)Make whole Oza Johnson, Roosevelt Lott, and Charles Odumfor any loss of pay they have suffered by reason of the respondent'sdiscrimination against them, by payment to each of them of a sumof money equal to the amount which he normally would have earnedas wages during the period front the date of his discharge to the dateof the Intermediate Report herein, and during the period from thedate of the Decision and Order herein to the date of the respondent'soffer of reinstatement, less his net earnings during such periods; 11(c)Make whole Lonnie Sisco, Henry Wells, and Willie Strogginsfor any loss of pay they have suffered by reason of the respondent'sdiscrimination against them, by payment to each of them of a sumof money equal to the amount which he normally would have earnedas wages during the period from the date of his discharge to the dateof his reinstatement, less his net earnings during such period;(d)Post at all its plants covered by the union-shop agreement withUnited Brotherhood of Carpenters and Joiners of America, A. F. of L.,copies of the notice attached hereto, marked "Appendix A." 12Copiesof said -notice, to be furnished by the Regional Director for theFifteenth Region, shall, after being duly signed by the respondent'srepresentative, be posted immediately upon receipt thereof, and main-tained by it for sixty (60) consecutive days thereafter, in conspicuous10 In accordance with our consistent interpietation of the term, the expression formeror substantially equivalent position"is intended to mean"tormer position wherever possi-ble, but if such position is no longer in existence,then to a substantially equivalent posi-tion "SeeMattei of The Chase NationalBanbof the City or New Yoil, San, Juan, PuertoRico, Blanch,65 N L R. B 827iiBy "net eat rings" is meant earnings less expenses,such as for transportation, room,and board, incurred by an employee in connection with obtaining work and working else-where than for the respondent,which would not have been incurred but for his unlawfuldischarge and the consequent necessity of his seeking employment elsewheieSeeMatterof Crossett Limber Company,8 N L It B 440 Monies received for work performedupon Federal State,COMM',nmunicipal,or other work relief projects shall be consideredas earningsSeeNepnblae Steel Corpoiation v N L R B, 311 U S 7ii In the event that this Order is enforced by decree of a Circuit Court of Appeals, theieshall be insetted in the notice,before the words"A Decision and Order,"the words "ADecree of the United States Circuit Court of Appeals enforcing " 528DECISIONSOF NATIONAL LABOR RELATIONS BOARDplaces, including all places where notices to employees are customarilyposted.Reasonable steps shall be taken by the respondent to insurethat said notices are not altered, defaced, or covered by any othermaterial;(e)Notify the Regional Director for the Fifteenth Region inwriting, within ten (10) days from the date of this Order, what stepsthe respondent has taken to comply herewith.AND IT IS FURTHER ORDERED that the complaint, insofar as it allegesthat the respondent violated Section 8 (1) of the Act other than bythe discharges herein, be, and it hereby is, dismissed.APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National-Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that:WE WILL OFFER to the employees named below immediate andfull reinstatement to their former or substantially equivalent posi-tionswithout prejudice to any seniority or other rights andprivileges previously enjoyed:Oza JohnsonRoosevelt Lott .Charles OdumWE WILL MAKE WHOLE the employees named below for any lossof pay suffered as a result of the discrimination, as set forth inthe Board's Decision and Order :Lonnie SiscoHenry WellsRoosevelt LottOza JohnsonWillie StrogginsCharles OdumWE WILL NOT discourage membership in International Brother-hood of Firemen & Oilers, Local 954, A. F. of L., or any other labororganization, or encourage membership in United Brotherhood ofCarpenters and Joiners of America, A. F. of L., or any other labororganization, by discharging or refusing to reinstate any of ouremployees or by discriminating in any other manner in regardto their hire or tenure of employment or any term or condition oftheir employment, for engaging in activities directed toward thedesignation of a new collective bargaining representative at anappropriate time.E. L. BRUCE COMPANY,Dated----------------------By --------------------------(Representative)(Title)NOTE.-Any of the above-named employees presently serving in thearmed forces of the United States will be offered full reinstatement IE. L. BRUCE COMPANY529upon application in accordance with the Selective Service Act afterdischarge from the armed forces.This notice must remain posted for sixty (60) days from the datehereof, and must not be altered, defaced, or covered by any othermaterial.MEMBER REYNOLDS dissenting in part :I concur with the findings of fact made by my colleagues.How-ever, those findings lead me to the conclusion that the Carpenters Unionrather than the respondent is the party chiefly responsible for theviolations found herein. It was the union, through its threat ofeconomic pressure, which urged the respondent to its illegal conduct,and it is that union which should therefore bear the burden at leastin part of making whole the insured employees.I am in agreement that the provision of Section 10 (c) of the Act,as amended, which authorizes the Board to require back pay of labororganizations responsible for discrimination such as is found in thiscase, does not apply where the discrimination took place, as here, priorto August 22, 1947.Nevertheless, for the reasons stated in my dis-senting opinion inMatter of Lewis Meier c0 Company,73 N. L. R. B.520, I would dismiss the complaint herein.INTERMEDIATE REPORTMr. JeromeA. Reiner,for the Board.Messrs.Hamilton E. LittleandF H.O'Connor,ofMemphis,Tenn, for therespondent.Mr Harold L.Colvin,of Louisville,Icy, for the Firemen and Oilers.jifessrs/i'radG Koen,iqand JC Ban ett,of Birmingham,Ala.,MrIV.T.Yount,of Memphis,Tenn.,andMi. CharlesE Kay,of Frazier,Tenn, for theCarpenters.STATEMENT OF THE CASEUpon an amended charge filed on May 28, 1945, by International Brotherhoodof Firemen & Oilers, Local 954, affiliated with the American Federation of Labor,herein called the Firemen and Oilers, the National Labor Relations Board, hereincalled the Board, by its Regional Director for the Fifteenth Region (New Orleans,Louisiana), issued its complaint dated August 22, 1946, against E. L. BruceCompany, herein called the respondent, alleging that the respondent had engagedin and was engaging in unfair labor practices affecting commerce within themeaning of Section 8 (1) and (3) and Section 2 (6) and (7) of the National LaborRelations Act, 49 Stat. 449, herein called the Act.With regard to the unfair labor practices, the complaint alleged in substancethat respondent: (1) from about Maich 1945, to the date of the complaupt,questioned and warned employees concerning their membership in the Firemenand Oilers, and (2) during the months of April and May 1945, discharged Lonnie 530DECISIONS OF NATIONAL LABOR RELATIONS BOARDSisco, Oza Johnson, Henry Wells, Willie Stroggiis, Roosevelt Lott, and CharlieOdumr, and has since failed and refused to reinstate them, because they joined andassisted the Firemen and Oilers, and engaged in other concerted activity for thepurposes of collective bargaining and other mutual aid and protection.On aeptember 9, 1946, respondent filed an answer admitting some of the allega-tions of the complaint but denying that it had engaged in any unfair labor prac-ticesAs an affirmative defense to the discharges, respondent's answer statedthat the above-named employees were discharged because of the demand ofLumber and Sawmill Branch of the United Brotherhood of Carpenters and Joiners,ofAmerica, herein called the Carpenters, with whom the respondent has a union-shop agreement.Pursuant to notice, a hearing was held on September 23 and 24, 1946, at14emphis, `Tennessee, before I-brace A. Rickel, the undersigned Trial Examinerduly appointed by the Chief Trial Examiner.Upon the opening of the hearingthe undersigned granted without objection a request by Local Unions Nos 2523,2846. 3124, 2825, 2964, 2639, and 2598 of the Carpenters to interveneThe Boardand respondent were represented by counsel and participated in the hearingThe Firemen and Oilers and the Carpenters were represented by officers andorganizers.Full opportunity to be heaid and to examine and cross-examinewitnesses and to introduce evidence bearing upon the issues was afforded allparties.At the conclusion of the hearing the undersigned granted, without objection,a motion by counsel for the Board to conform the pleadings to the proof informal matters and reserved ruling on a motion by respondent's counsel, inwhich lie was joined by representatives of the Carpenters, to dismiss the com-plaintThis motion is disposed of by the recommendations hereinafter made.The parties were advised that they might argue orally and might request theprivilege of filing briefs and/or proposed findings of fact and conclusions of lawwith the Trial ExaminerCounsel foi the patties engaged in oral argument.No request was made to file briefs or proposed findings of fact and conclusionsof law.Upon the entire record in the case and from his observation of the witnesses,the undersigned makes the following :FINDINGS OF FACTI THE BUSINESS OF THE RESPONDENTRespondent is a Delaware corporation having its principal office and place ofbusiness in Memphis, Tennessee, where it is engaged in the manufacture ofhardwood flooring, finished furniture, prefabricated houses, and related products.During the period from July 1 to December 31, 1944, which is representative ofits operations at all times material herein, respondent purchased raw materialsconsisting principally of lumber, in the amount of $873,000, approximately 30percent of which was shipped to its Memphis plant from points outside the StateofTennesseeDuring the same period respondent manufactured and soldfinished products from its Memphis plant in the amount of over three milliondollars, approximately 90 percent of which was sold and transported to andthroogh States of the United States other than the State of Tennessee.Re-spondent admits that it is engaged in commerce within the meaning of the Act. E. L. BRUCE COMPANYII.THE ORGANIZATIONS INVOLVED531Liteinational Brotherhood of Firemen and Oilers, Local 954, and Lumber andSawmill Branch of the United Brotherhood of Carpenters and Joiners of America,and Local Unions Nos. 2523, 2846, 3124, 2825, 2964, 2639, and 2598, thereof, ,arelabor organizations admitting to membership employees of the respondent. Boththe Firemen and Oilers and the Carpenters are affiliated with the AmericanFederation of LaborIII.THE ALLEGED UNFAIR LABOR PRACTICESA ThedischargesThere is no substantial dispute as to the facts in this case. The questionpresented is whether respondent engaged in an unfair labor practice in dis-charging certain employees upon the demand of the Carpenters with whomrespondent had a valid union-shop contract which required that all employeesbe members of the Carpenters "in good standing " The contract was enteredinto on May 27, 1944, and covers all respondent's plants, there being a separateCarpenters local in each plant.Local Union 2523 of the Carpenters representsthe employees in the Memphis plant which has approximately 600 employees.The contract is the latest of a succession of contracts, the more recent ones havingcovered all respondent's plants and the earlier ones having been for individualplantsA check-off of union dues was first written into the 1944 contract andbecame effective on .July 1 of' that year.The expiration date of the contract wasMay 31, 1945, but there is a provision for automatic annual renewal in theabsence of notice from either party 30 days prior to the expiration (late of adesire to amend, change, or terminate it.With the obtaining of the check-off in the summer of 1944, Local 2523 hadfrom 100 to 150 members who, although they had made formal application formembership in the Carpenters, and although they were paying their monthlydues of $1, had not taken the formiil obligation required of members by theCarpenters' constitution.'Accordingly, at a meeting on October 23, 1944, priorto any organizing activity on the part of the Firemen :in(] Oilers, and upon theinsistence of J. C. Barrett, an international representative with supervision overthe local, Local 2523 instituted a campaign to have those applicants for mem-bership who had not taken their formal obligation, do so, thus fulfilling theConstitutional requirement for membership in good standing-'The obligation consists of a iitual of some length paiticipated in by the applicant andthe iiiesident of the local union in which the applicant undertakes to abide by the consti-tution and bylaws of the Carpenters, to observe local trade union riles, to attempt to pro-Cure employment tor unemployed members, to demand the union label when purchasinggoods, to employ only union labor when it can be obtained, to submit to the discipline of theunion and its officers, and to retrain from joining any ievolutionaiy organization or anyorganization "attempting to disrupt or cause dissension in the Caipenteis "Upon comple-tion of the obligation the applicant, now a full-fledged member, is tuinished the quarterlypassword to union meetings and is pei witted to attend meetings and voteThe application for membership includes a series of questions as to the candidate'snational oingur and citizenship, the number of years lie has worked as a carpenter and inwhat community, his domestic status, his health, and his pievious member ship in theCarpenters Union, if anyAftei the execution of an application for membership, the candi-date is no mally investigated by an investigating committee of the local union before he isadnnnistei ed the obligation of membership76G972-48-vol 75-35 532DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Firemenand Oilersfirst undertookto organize respondent's firemen andhelpers in January 1945, when LonnieSisco, a fireman,obtained the member-ship applications of Henry Wells, Oza Johnson, Willie Stroggins, Roosevelt Lott,and Charles Odum, the other firemen and helpers in respondent's boiler room.The Firemen and Oilers filed a petition with the Regional Office of the Board onJanuary 12, 1945. It was later withdrawn, and the Regional Office advisediespondent to that effect on February 12.The credible testimony of Charles Kay,president of Local 2523, is that he had no knowledge of the activities of theFiremen and Oilers prior to the filing of the petition.The appearance of the Firemen and Oilers in the boiler room accelerated theefforts of the Carpenters in obligating those employees, now reduced to about 20in number, who had not taken their obligation, and a committee was appointed tointerview each of them.Although the boiler room employees must have knownof the campaign to have all employees complete their membership in the Car-penters, Sisco testified credibly,' and the undersigned finds, that it was not untilafter the filing of the petition that he was personally requested to take his obliga-tion.Thereafter, he was asked by Kay and one or two other stewards or officersof Local 2523 to do so, and each time he refused.Kay testified credibly that hepersonally solicited Stroggins to take his obligation, but was uncertain as towhen lie did soBy April 9, all respondent's employees excepting Sisco, Wells, Johnson, Strog-gins and one or two other employees in other departments who were not eligiblefor membership in the Firemen and Oilers, and as to whom the question of dualunionism was not pertinent, had taken their obligationOn that date, Kay calledat the office of Frank O'Connor, assistant to the president of the respondent andin charge of labor relations, and informed him that the firemen and helpers wereinterested in the Firemen and Oilers union and that they had refused to take theirobligation in the CarpentersKay stated that unless they did so their dischargewould be requested under the provisions of the Carpenter's contract, and sug-gested that O'Connor speak to one of the firemen. Accordingly, on the same or thefollowing day, O'Connor called Sisco to his office and repeated, in substance, Kay'swarningSisco admitted that the firemen and helpers had joined the Firemen andOilers and that they had not taken their obligation in the Carpenters 3 O'Connorread to Sisco the union-shop provision of the Carpenters' contract, told him thatitwas likely that his discharge would be requested by "the Carpenters if he refusedto take his obligation, and suggested that he do so.On April 10 the Carpenters wrote respondent requesting the discharge of Sisco,Johnson, Wells, and Stroggins, and, in addition, Booker Thompson, an employeein the shipping department, because they were in "bad standing" in the Carpenters.Respondent immediately complied with the request.On November 12, 1945, Sisco, Wells, and Stroggins took their obligation in theCarpenters and respondent, upon being so advised, immediately reemployed them.Roosevelt Lott and Charles Odum were members in good standing in the Car-penters when they joined the Firemen and Oilers in January. At the same time2 Srsco was the only one of the discharged employees who was called as a witness.2It is of some importance that in O'Connor's conversation with Kay, the names ofindividual firemen and helpers were not mentioned,and that in his talk with Sisco the latterreferred to himself and his fellow employees in the boiler room simply as "we," whendiscussing the failure of himself and others to take the obligation.Actually,as is herein-after related,two of those employees,Lott and Odum,had taken their obligation andbecome full-fledged members of the Carpenters,subsequently joining the Firemen and Oilers. E.L. BRUCE COMPANY533Local 2523 demanded the discharge of the other firemen and helpers, it commencedexpulsion proceedings against Lott and OdumThey were tried before the localon April 26 on the charge of "becoming affiliated with [the Firemen] thereby givingcomfort, aid and support to another organization trying to disrupt and causedissension."They were found guilty of dual unionism and their discharge wasrequested on April 11. It was promptly grantedThe Carpenters' letter to therespondent stated merely that Lott and Odum were in "bad standing" in thatorganization.ConclusionsThe Board relies on the theory set forth in theRutland Courtcase' in which itwas held to be violative of the Act to discharge employees who were seeking tochange their union affiliation and collective-bargaining representative near theexpiration date of a closed-shop contract, the discharge having been demanded bythe union holding the contract and the employer having knowledge that thereason for the demand was the activity of the employees in seeking to change theirunion affiliation.The Board adhered to this theory in thePortland LumberMills'andCliffsDow ChemicalCo.' cases, but reached a contrary result in theDiamond T MotorCo.' case, which it distinguished on the ground that the em-ployer had no knowledge of the reason for the demand for discharge, and in theSouthwestern Portland CementCo.' case, which it distinguished on the groundthat the employees sought to change the bargaining agent at a time which wasnot reasonably close to the expiration date of the contract, with the intentionthat the change become effective during the term of the contract.Under all these cases, involving membership in a union as a condition of em-ployment, before activity on behalf of a labor organization other than the con-tracting union is protected, three requisites must be met: (1) the employee must,under normal circumstances, become a member in good standing of the contract-ing union; (2) the attempt to change the bargaining representative must be atan appropriate time; and (3) the intention must be that the change is not tobecome effective during the current contract term.In the instant case, it is admitted that the four employees whose employmentwas terminated on April 10, 1945, never took their obligation in the Carpentersas required by the constitution of that organization in order to become a memberin good standing.The record does not reveal the reasons for their failure todo so, but whatever they were they antedated, in origin, the advent of the Firemenand Oilers in the boiler room. It is clear that Sisco, Wells,"Johnson, and Strogginsonly went so far in affiliating themselves with the Carpenters as they were com-pelled to do by the operation of the check-off. They contributed their dues byforce of circumstance, but studiously withheld their allegiance.Because oftheir refusal to take their obligation they were not able to attend meetings,to vote, to participate in sick benefits, or to enjoy any of the other privilegesaccorded members in good standing under the union constitutionInasmuchas these four employees refused to become members in good standing in theCarpenters, it is irrelevant to speculate to what extent the Carpenters, in demand-ing their discharge, were motivated by such refusal, and to what extent they444 N. L.R.B 587.164 N. L.R. B. 159.°64N. L R B 1419° 64 N. L. R B. 1225.86.5 N L R B 1. 534DECISIONSOF NATIONALLABOR RELATIONS BOARDwere motivated by the acitivities of these employees in joininga rival organ-ization.Moreover, all six firemen and helpers joined the Firemen and Oilers in themiddle of the contract term, without any indication that any change in bargain-ing representative, if obtained, was to become effective only after the expirationof the contract termOn the contrary, the long continued refusal of four of theseemployees to take their obligation in the Carpenters, and the filing of the Firemenand Oilers' petition in January, four months before the expiration date of theCarpenters' contract, strongly indicate, and the undersigned finds, that theintentionwas to supplant, forthwith, the Carpenters with the Firemen andOilers, as bargaining representative for the firemen and helpers.This beingthe case, the instant matter falls within the principle enunciated by the Boardin theSouthwestern Portland Cementcase.The cases of Lott and Odum differ from those of the other four firemen andhelpers in that they took their obligation in the Carpenters and became full-fledged members of that organization.They were expelled for dual unionism.Their activity in behalf of the Firemen and Oilers, however, was no more pro-tected than that of their four fellow firemen and helpers.All six employeesjoined the Firemen and Oilers 4 months before the expiration of the contract,and Lott and Odum were associated with the others in attempting to effect animmediate change in their bargaining representative.Furthermore, in the caseof Lott and Odum, the respondent lacked knowledge of the fact that they hadbecome full-fledged members of the Carpenters.O'Connor testified crediblythat he presumed that the reason which prompted the demand that these twoemployees be discharged was the same which prompted the demand as to the otherfour employees, i. e., failure to take their obligation.Under the circumstances,O'Connor's conclusion was a reasonable, if not an inevitable one.When O'Connortalked with Kay and Sisco, each spoke of the firemen and helpers as a groupwhich, acting together, had iefused to take their obligation in the Caipenters,Sisco, during his conference with O'Connor, referring to himself and his fellowemployees, simply as "we," without distinguishing between the status of Lott andOdum and their fellow employees. The undersigned concludes that the respondentdischarged Lott and Odum in the belief that they had not become members ingood standing of the CarpentersIt is found that the respondent, by discharging the employees named in thecomplaint, did not interfere with, restrain, or coerce its employees in the exerciseof the rights guaranteed in Section 7 of the ActThe complaint alleged that the respondent engaged in acts designed to restrainemployees from membership in the Firemen and Oilers and to maintain member-ship in the Carpenters in violation of Section 8 (1) of the Act.Other than thedischarges considered above, there was no evidence presented that the respondenthas engaged in such conduct.The undersigned finds that the respondent did not violate the Act by dischargingthe employees named in the complaint because of their non-membership in ormembership in that organization as a condition of employment, and did nototherwise interfere with, restrain, or coerce its employees.Accordingly, theundersigned will recommend that the complaint herein be dismissed.'9 In making his findings and conclusions the undersigned has not taken into considerationthe fact that both unions here involved are affiliated with the same internationalorganization. E. L. BRUCE COMPANY535Upon the basis of the foregoing findings of fact and upon the entire record in thecase, the undersigned makes the following :CONCLUSIONS OF LAW1 Inteinational Brotherhood of Firemen and Oilers, Local 954, and Lumberand Sawmill Branch of the United Brotherhood of Carpenters and Joiners ofAmerica, both affiliated with the American Federation of Labor, are labor organi-zations within the meaning of Section 2 (5) of the Act.2.The respondent is engaged in commerce within the meaning of Section 2 (6)and (7) of the Act.3.The respondent has not engaged in any unfair labor practices within themeaning of Section S (1) and (3) of the Act.RECOMMENDATIONSUpon the basis of the foregoing findings of fact and conclusions of law, andupon the entire record in the case, the undersigned recommends that the com-plaint against the respondent, E. L Bruce Company, Memphis, Tennessee, bedismissed in its entirety.As provided in Section 203.39 of the Rules and Regulations of the NationalLabor Relations Board, Series 4, effective September 11, 1946, any party or counselfor the Board may, within fifteen (15) days from the date of service of the ordertransferring the case to the Board, pursuant to Section 203 3S of said Rules and'Regulations, file with the Board, Rochainbeau Building, Washington 25, D. C., anoriginal and four copies of a statement in writing setting forth such exceptionsto the Intermediate Report or to any other part of the record or proceeding(including rulings upon all motions or objections) as he relies upon, together withthe original and four copies of a brief in support thereof ; and any party orcounsel for the Board may, within the same period, file an original and fourcopies of a brief in support of the Intermediate Report. Immediately upon thefiling of such statement of exceptions and/or briefs, the party or counsel for theBoard filing the same shall serve a copy thereof upon each of the other partiesand shall file a copy with the Regional Director.Proof of service on the otherparties of all papers filed with the Board shall be promptly made as required bySection 203 65.As further provided in said Section 203 39, should any partydesire permission to argue orally before the Board, request therefor must be madeinwriting to the Board within ten (10) days from the date of service of theorder transferring the case to the Board.HORACE A. RucKEL,Trial Exanroiner.Dated October 21, 1946.